Citation Nr: 0419113	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-10 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.	Whether new and material evidence to reopen a claim for 
service connection for residuals of a back injury has been 
received. 

2.	Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.

3.	Whether new and material evidence to reopen a claim for 
service connection for irritable bowel syndrome (IBS) has 
been received. 

4.	Whether new and material evidence to reopen a claim for 
service connection for hepatitis, or any residuals of 
hepatitis, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision in 
which the RO denied, inter alia, the veteran's petition to 
reopen his claims for service connection for residuals of a 
back disability, PTSD, IBS, and hepatitis or any residuals of 
hepatitis in service.  The veteran filed a notice of 
disagreement (NOD) in November 2001 as to the denial of his 
petitions to reopen these claims.  The veteran testified 
during a hearing before RO personnel in November 2002; a 
transcript of that hearing is of record.  The RO issued a 
statement of the case (SOC) in February 2003, and the veteran 
filed a substantive appeal in April 2003.  

In December 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  During the 
hearing, the veteran submitted, along with a waiver of RO 
jurisdiction, two letters dated in December 2003 from a 
chiropractor and  from physician that treated the veteran.  
The Board accepts this evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2003).

Also, in February 2004, the veteran's representative 
submitted to the Board, along with a waiver of RO 
jurisdiction, two statements from the veteran, as well as 
copies of state court documents dated in 1990.  The Board 
also accepts this evidence for inclusion in the record.  See 
38 C.F.R. 20.1304(b) (2003).  

Regarding the veteran's petition to reopen the claim for 
service connection for residuals of a back injury, the Board 
notes in the February 2003 SOC, the RO addressed this issue 
as an original claim (although the 3 other claims were 
characterized as petitions to reopen).  However, regardless 
of how the RO adjudicated the claim involving residuals of 
back injury, the Board has a legal duty, under 38 U.S.C.A. §§ 
5108 and 7105, to consider the claim in light of the 
pertinent legal authority governing finality and reopening of 
previously disallowed claims.    The Board must address the 
question of whether new and material evidence has been 
presented to reopen the claim, because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence  to 
reopen the prior adverse October 2001 RO decision has been 
received, the Board has recharacterized the issue as on the 
title page.  Moreover, because the RO cited to the legal 
authority governing finality and reopening in the February 
2003, and given the Board's favorable disposition of the 
petition to reopen the claim for residuals of a back injury, 
the veteran is not in any way prejudiced by the Board's of 
that legal authority to that claim, in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board's decision granting the veteran's petition to 
reopen the claims for service connection for residuals of a 
back injury and for PTSD is set forth below.  The claims for 
service connection for residuals of a back injury and for 
PTSD, on their merits, as well as the petitions to reopen 
claims for service connection for IBS and hepatitis and/or 
residuals of hepatitis, are addressed in the remand following 
the order.  These matters are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran when further action, 
on his part, is required.

As a final preliminary matter, the Board notes that in a June 
2002 statement submitted to the RO, the veteran requested 
service connection for loss of upper teeth during oral 
surgery while on active duty, and in a January 2001 statement 
the veteran also requested service connection for a neck 
condition with severe headaches, and for residuals of a 
concussion.  As the RO has not yet adjudicated these matters, 
they are not properly before the Board; hence, they are 
referred to the RO for appropriate action.    


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petitions to reopen the claims for service 
connection for residuals of a back injury and for PTSD has 
been accomplished.

2.	In a March 1996 decision, the RO denied service connection 
for residuals of a back injury.  Although notified of that 
decision in April 1996, the veteran did not initiate an 
appeal.

3.	In an October 1998 decision, the RO denied service 
connection for PTSD. Although notified of that decision in 
December 1998, the veteran did not initiate an appeal.

4.	New evidence added to the record since the March 1996 RO 
decision, when considered by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for residuals of a back injury.

5.	New evidence added to the record since the October 1998 RO 
decision, when considered by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for PTSD.





CONCLUSIONS OF LAW

1.	The RO's May 1996 denial of service connection for 
residuals of a back injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.	Evidence received since the RO's May 1996 denial is new 
and material; thus, the veteran's claim for service 
connection for residuals of a back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156 (in effect 
prior to August 29, 2001).

3.	The RO's October 1998 denial of service connection for 
PTSD is final.                38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

4.	Evidence received since the RO's October 1998 denial is 
new and material; thus, the veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A.        § 5108 
(West 2002); 38 C.F.R. §3.156 (in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

While some duties to assist and notify the claimant are 
nonetheless owed this veteran, in view of the Board's 
favorable disposition of the petitions to reopen the claims 
for service connection for residuals of a back disability and 
PTSD, the Board finds that all notification and development 
action needed to fairly adjudicate the aforementioned claims, 
to the extend decided herein, has been accomplished.  

II.	Analysis of Petitions to Reopen

As indicated above, in a May 1996 decision, the RO denied the 
veteran's claim for residuals of a back disability (claimed 
as an upper and lower back condition).  Evidence considered 
at that time consisted of the veteran's service medical 
records (SMRs), outpatient treatment records from the VA 
Medical Center (VAMC) in Martinsburg, West Virginia from July 
1994 to August 1995, outpatient records from the VAMC in 
Manchester, New Hampshire from June 1983 to November 1992, 
and records of the veteran's private outpatient treatment and 
hospitalization from March 1982 to October 1991.  Based on a 
review of the evidence, the RO concluded that while the 
evidence of record demonstrated that the veteran in service 
had fallen from a ladder and landed on his back, and 
subsequently complained of back pain and muscle spasms, this 
was a temporary condition that was resolved with treatment.  
The veteran did not appeal the denial.  That decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  

Also, in its October 1998 decision, the RO denied the 
veteran's claim for service connection for PTSD.  Evidence 
considered at that time consisted of the veteran's SMRs and 
records of VA and private treatment, as noted above, and of 
statements from the veteran describing his alleged stressful 
experiences in service.  Based on a review of the evidence, 
the RO concluded that the veteran had not provided any 
evidence of a confirmed diagnosis of PTSD.  The veteran did 
not appeal the denial, and therefore this decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R.   §§ 20.302, 20.1103.  

The present claims were both initiated in January 2001.  
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
the claims culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denials pertinent to the claims were the October 
1998 and May 1996 RO denials of service connection.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

With respect to the veteran's petition to reopen the claim 
for service connection for residuals of a back injury, 
evidence added to the claims file since the May 1996 denial 
includes outpatient records from the Martinsburg VAMC dated 
from May 1996 to December 1997 and from July 2001 to July 
2002; a report from a November 1997 VA examination 
documenting that the veteran was diagnosed as having 
degenerative arthritis of the cervical spine, and chronic 
lumbosacral strain; a July 2002 letter from one of the 
veteran's treating physicians at the Martinsburg VAMC who had 
reviewed the veteran's SMRs, in which this physician opined 
that the veteran's current back problems are causally related 
to an injury the veteran suffered in service; and a November 
2002 report from a physician at a private disability 
evaluation service documenting the veteran's back injury in 
service, and his subsequent history of back problems 
continuing to the present.  Also of record are December 2003 
letters from a private physician and a chiropractor referring 
to the veteran's treatment from the late 1970s through the 
present for back problems; and transcripts of the November 
2002 and December 2003 hearings before the Board.   
 
Specifically, the July 2002 letter from a VAMC physician in 
which he opined that the veteran's current back problems are 
causally related to an injury the veteran suffered in 
service, confirms that the veteran's fall onto his back 
during service was an injury sufficient in its degree of 
severity that it may have contributed to his present back 
problems, and further indicates the possibility that there is 
a causal nexus between this injury and his current condition.  
This evidence is "new" in that it was not previously before 
agency adjudicators, and is not cumulative or duplicative of 
other evidence of record.  The evidence is also material for 
purposes of reopening the claim.  The record now includes an 
opinion indicating a relationship between current back 
disability and in-service injury; at the time of the May 1996 
RO decision, there was no such evidence of record.  While 
this opinion is based only on a review of SMRs and the 
physician's own experiences treating the veteran, and not on 
a review of the entire claims file, the Board notes that, to 
constitute new and material evidence for the purposes of 
reopening a previously disallowed claim, the evidence need 
only, at a minimum, "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  Hence, the evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Additionally, with regard to the veteran's petition to reopen 
his claim for service connection for PTSD, additional 
evidence added to the claims file since the RO's October 1998 
denial includes the outpatient treatment reports noted above, 
and the transcript of the December 2003 Board hearing (during 
which the veteran testified about his stressful in-service 
experiences).  The outpatient records include psychiatric 
treatment notes from December 2001, April 2002, and July 
2002, that each document assessments of PTSD.   

In particular, the psychiatric treatment notes referred to 
above indicate that a diagnosis of PTSD may, indeed, be 
warranted.  The Board finds that these psychiatric treatment 
notes are "new" in the sense that it was not previously 
before agency decision makers, and "material" for purposes 
of reopening.  While this evidence does not provide a 
complete or definitive diagnosis of PTSD, it nonetheless 
suggests that a diagnosis of service-related PTSD may be 
appropriate.  As previously noted, to constitute new and 
material evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only contribute to a 
"more complete picture of the circumstances" regarding the 
veteran's disability, even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  Hence, the Board finds that this 
evidence is so significant that it must be considered to 
fairly decide the merits of the claim.

As new and material evidence has been received, the criteria 
for reopening the claims for service connection for residuals 
of a back injury and for PTSD are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for a residuals of a back disability has been 
received, the appeal is granted to this extent.

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, the appeal is granted 
to this extent.

REMAND

The Board finds that specific additional development is 
warranted with respect to each of the claims on appeal.      

With respect to the veteran's claimed residuals of a back 
disability, in particular, the Board finds that further 
medical examination is warranted.  The veteran's SMRs 
document a December 1974 incident in which the veteran fell 
from a ladder and injured his back.  More recently, a 
November 1997 examination indicated a diagnosis of 
degenerative arthritis of the cervical spine and chronic 
lumbosacral strain, and both VA outpatient treatment reports 
and private treatment records note the veteran's ongoing 
problems with chronic back pain and muscle spasms.  Also, in 
a July 2002 letter, a physician at the Martinsburg VAMC has 
opined that the veteran's current back problems are causally 
related to an in-service injury, based in part on a review of 
the veteran's SMRs.  The Board finds that the medical 
evidence currently of record is not sufficient to decide this 
claim, as it does not definitively establish whether the 
veteran presently has residuals of a back injury, and if so, 
whether there is a medical relationship between any such 
disability and any incident of service.  The RO should thus 
arrange for the veteran to undergo another examination.

As regards the veteran's claim for service connection for 
PTSD, the Board notes that service connection for PTSD 
requires (1) medical evidence indicating a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2003).  

As indicated above, a VA psychiatrist VAMC has assessed the 
veteran as having PTSD on at least three instances between 
December 2001 and July 2002.  However, further RO action is 
needed to ascertain whether there is credible supporting 
evidence that (a) claimed in-service stressor (s) occurred, 
and, if so, whether there is evidence of a medical link 
between any corroborated stressor(s) and the veteran's 
current symptoms.  

Among the veteran's claimed in-service stressful experiences 
is an incident in which a shipmate assaulted him and hit him 
over the head with a vise, and also an attempted sexual 
assault that occurred during service at a house that the 
veteran was residing at in Spain.  The Board notes, however, 
that the veteran has not provided the specific time frames 
within which or locations where these alleged incidents 
occurred, nor has he identified the names of any individuals 
involved.  

Hence the RO should afford the veteran an opportunity to 
provide additional information regarding these alleged in-
service stressful experiences.  In addition, since there is 
no legal requirement that the occurrence of specific in-
service stressful experiences must be established only by 
official records, the veteran should also be invited to 
submit statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  The RO should 
additionally inform the veteran, pursuant to 38 C.F.R. § 
3.304(f), that as the veteran's claim for service connection 
for PTSD involves allegations of personal assault, evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor, and furthermore that the 
veteran has the opportunity to furnish this type of evidence 
or to advise VA of potential sources of such evidence.  If 
these actions do not produce evidence that sufficiently 
corroborates the occurrence of (a) claimed in-service 
stressful experience(s), then the RO should also attempt to 
corroborate the specifically claimed events independently.  

If the occurrence of any of the claimed in-service stressful 
experiences is corroborated, then the RO should schedule the 
veteran for a VA examination for the purposes of determining 
whether the corroborated in-service event(s) is/are 
sufficient to support a diagnosis of PTSD, before the claim 
for service connection for PTSD is considered on the merits.  

Accordingly on remand, the RO should arrange for the veteran 
to undergo VA orthopedic and psychiatric examination.  The 
veteran is advised that the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence that may be dispositive of the appeal.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility(ies) at which the examination(s) are to take 
place.   

Prior to arranging for the veteran to undergo VA 
examinations, the RO should obtain relevant records in 
connection with Social Security Administration (SSA) benefits 
that may exist and that have not been associated with the 
claims file; such records may be pertinent to one or more 
issues on appeal.  In a November 2002 report from a private 
disability evaluation service as to the veteran's injuries in 
service and his subsequent history of health problems, it was 
noted that the veteran was receiving disability benefits from 
SSA.  When VA is put on notice of the existence of SSA 
records, as here, VA must seek to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  As such, all relevant SSA records (to include the 
decision and all supporting medical records) should be 
obtained and associated with the claims file.  In requesting 
SSA records, the RO must follow the procedures of 38 C.F.R. 
§ 3.159(c) (2003) as regards requests for records from 
Federal facilities.

It is also imperative that the RO obtain and associate with 
the claims file all outstanding VA medical records.  The 
claims file currently includes VA outpatient treatment 
records from the Martinsburg VAMC dated from July 1994 to 
December 1997 and from July 2001 to July 2002, and from the 
VAMC in Manchester, New Hampshire dated from June 1983 to 
November 1992, as well as a report that no additional 
treatment reports are available from the Manchester VAMC.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Martinsburg 
VAMC since July 2002, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003) as regards requesting records from 
Federal facilities.  

Further, the Board points out that there are outstanding 
service records that may be pertinent to one or more of the 
veteran's claims.  During his Board and at other points 
during his appeal, the veteran has asserted that, during 
service, he was involved in an accident in which he was a 
passenger on a motorcycle driven was a fellow serviceman, and 
he was thrown from the motorcycle onto the ground.  The 
veteran's SMRs are devoid of any reference to such an 
incident; however, the veteran has contended that he was 
placed on a light duty profile for a month as a result his 
injuries from this accident, and has also stated that the 
deck logs for the ship on which he was serving at the time, 
the U.S.S. Hunley AS31, would likely contain evidence of 
these injuries.  Hence, the RO should afford the veteran an 
opportunity to provide additional information regarding the 
date(s) on which the alleged motorcycle accident occurred, 
and for which he was placed on a light-duty profile.  If this 
action provides the requested information, then the RO should 
request from the Naval History Center (and any other 
appropriate source(s), as necessary) the pertinent deck logs, 
associating all records and/or responses received with the 
claims file.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as the 
medical records relied upon concerning 
that claim.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.	The RO should obtain from the 
Martinsburg VAMC all outstanding pertinent 
treatment records since July 2002.The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	The RO should afford the veteran the 
additional opportunity to provide 
information regarding the date(s) of his 
alleged motorcycle accident and subsequent 
light-duty profile during service.  If the 
veteran is able to provide these date(s), 
then the RO should undertake appropriate 
action to obtain from the Naval Historical 
Center (and any other appropriate 
source(s), as necessary) the pertinent 
deck logs from the ship on which the 
veteran was stationed at the time, the 
U.S.S. Hunley, following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
All records and/or responses received 
should be associated with the claims file.  
The RO should also request that the 
veteran submit any copies he may have in 
his possession.

6.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his back.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include X-rays) should be accomplished and 
all clinical findings should be reported 
in detail.  

Based on the examination and review of 
the record (to include any reports of X-
rays and/or other studies accomplished in 
connection with the examination), the 
examiner should identify all disabilities 
affecting the veteran's back.  With 
respect to each diagnosed disability, the 
examiner should opine whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
specifically include the veteran's 
December 1974 fall from a ladder on the 
ship where he was stationed.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

7.	The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD (specifically, the alleged personal 
assault and attempted sexual assault).  
The veteran should also be invited to 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressful experiences.  The RO should 
additionally inform the veteran that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor, and 
furthermore that the veteran has the 
opportunity to furnish this type of 
evidence or to advise VA of potential 
sources of such evidence.  In addition, 
the veteran should be invited to submit 
to the RO any military records in his 
possession.

8.	Unless the RO determines that 
sufficient evidence corroborating at 
least one of the claimed in-service 
stressful experiences has been associated 
with the claims file, the RO should 
undertake necessary development to verify 
the veteran's alleged stressful 
experiences through independent means.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

9.	 After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development (paragraphs 9-10), 
the RO should prepare a report detailing 
the nature of any specific in-service 
stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If no claimed in-service 
stressful experience has been verified, 
then the RO should so state in its 
report, skip the development requested in 
paragraphs 12 and 13, below, then proceed 
with paragraph 14.   

10.	 If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

11.	 If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

12.	 To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

13.	 The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

14.	 After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for residuals of a back 
injury and for PTSD, and the petitions to 
reopen the claims for service connection 
for IBS, and hepatitis and/or residuals of 
hepatitis, in light of all pertinent 
evidence and legal authority.  

15.	  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



